Citation Nr: 1117478	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  08-36 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative disc disease of the cervical spine with spondylosis for the period of time prior to August 23, 2008.

2.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the cervical spine from August 23, 2008 to June 4, 2010, with the exception of the period from June 27, 2009 to November 30, 2009, when the Veteran was assigned a total rating based on the need for convalescence.

3.  Entitlement to a disability rating in excess of 30 percent for degenerative disc disease of the cervical spine for the period of time after June 5, 2010.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from October 1980 to November 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2010.  A transcript of this hearing is associated with the claims folder.

During the September 2010 hearing, the Veteran raised the issue of difficulty swallowing, as a result of surgery for his service-connected cervical spine condition.  As this matter is not currently developed or certified for appellate review, the Board does not have jurisdiction over it and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  


REMAND

In a Board decision dated in September 2007, the Board granted service connection for degenerative disc disease of the cervical spine with spondylosis and a rating decision dated in October 2007 assigned a 10 percent rating effective June 16, 2004.  The Veteran has appealed this initial rating.  In a rating decision dated in September 2008, the RO increased the rating to 20 percent effective August 23, 2008.  The RO also granted service connection for impaired sensation of the left forearm and hand and assigned a 10 percent evaluation effective August 23, 2008.  The Veteran did not file a notice of disagreement with the left forearm rating or effective date so that issue is not before the board.  In a rating decision dated in March 2010, the RO granted a temporary total rating for the cervical spine for convalescence effective July 27, 2009, and assigned 20 percent evaluation from December 1, 2009.  In a supplemental statement of the case (SSOC) dated in June 2010, the RO increased the rating to 30 percent effective June 5, 2010.  

A September 2009 physical therapy note includes a September 2009 complaint of pain in the neck with limited range of motion.  An examination revealed the Veteran's scar was well healed and had a small piece of sucuticular suture protruding but no erythema or drainage was noted.  

In March 2010, the Veteran was seen by VA complaining of weakness on the right side which was not present prior to the surgery and occasional numbness.  Physical examination on the right side showed that biceps reflexes were absent, triceps were 1 and triceps surae were 1+.  Motor strength was 4+ on right wrist extension.  The Veteran was to be referred to a neurology provider.  

In June 2010 the Veteran was accorded a compensation and pension (C&P) spine examination.  During the examination the Veteran reported that he underwent cervical disc replacement at C4-5 and C5-6 on July 27, 2009.  He stated that after surgery his pain had been much improved.  He reported decreased tingling and numbness in the bilateral upper extremities but stated that he still had weakness in the left upper extremity.  He reported an intermittent tingling sensation in the hands involving the fourth and fifth fingers.  

Physical examination revealed a well-healed right anterior cervical scar incision.  Cervical spine range of motion was limited.  Flexion was zero to 15 degrees associated with pain at the end of range of motion.  Extension was zero to 15 degrees associated with pain at the end of range of motion, lateral bending was zero to 20 degrees bilaterally and associated with pain at the end of range of motion, and rotation was zero to 20 degrees bilaterally and associated with pain at the end of range of motion.  Muscle strength was 4/5 in the left grip strength but otherwise 5/5 in the remaining muscles of the left upper extremity.  Sensation was impaired to light touch in the entire left upper extremity.  Deep tendon reflexes were 1+ throughout.  The examiner did not conduct a neurological evaluation of the right upper extremity.  Therefore the examination is inadequate.  

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the June 2010 VA examiner did not address the Veteran's right upper extremity in relation to his reports of weakness, tingling, and numbness, the examination was insufficient.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  The Veteran should be afforded another VA spine examination.  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from May 25, 2010.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC., for the following action: 

1.  Associate with the claims file VA medical records from the VA Medical Center dating from May 25, 2010.  If no further treatment records exist, the claims file should be documented accordingly and the Veteran should be notified in writing.

2.  Thereafter, the Veteran should be accorded a VA spine examination.  The report of examination should include a detailed account of all manifestations of degenerative disc disease of the cervical spine found to be present and any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  To the extent possible, the additional range of motion lost due to any of the above should be set forth in the report.  

The examiner should address whether the Veteran has a neurological impairment in the right upper extremity that is associated with the service-connected degenerative disc disease of the cervical spine.  The examiner's attention is directed to the recent VA medical records indicating that the Veteran has complained of numbness, weakness, and tingling (radiculopathy) in the bilateral upper extremities.  If the examiner determines that the Veteran does not have current radiculopathy on the right side, he is asked to provide an opinion as to whether the Veteran previously had radiculopathy given the evidence of record, including the March 2010 VA medical record.  The examiner must provide a complete rationale for any stated opinion.  

All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should provide a complete rationale for all conclusions reached.

The examiner is also asked to assess the surgical scar and provide information concerning the size of the scar; whether it is unstable or painful; whether it is deep or superficial; whether the surface contour is elevated or depressed on palpation; whether the scar is adherent to underlying tissue; whether the skin is hypo- or hyper-pigmented or the texture is abnormal; whether the underlying soft tissue is missing or the skin is indurated and inflexible; and provide a color photo of the scar.

3.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



